                                      Case 2:11-cv-05782-PD Document 723 Filed 07/22/20 Page 1 of 4




                           Hagens Berman’s Explanation of Redactions in Expert Report

         Portion of Report                  Affected Part(ies)                                Reasons for Redaction
  The entire report: address; date;            Defendants              Hagens Berman submits its expert report solely in support of its
salutation; Section I – Introduction;                                  motions to withdraw as counsel for five plaintiffs. Defendants are
Section II – Qualifications; Section                                   not parties to Hagens Berman’s motions to withdraw as counsel
     III – Relevant Factual and                                        from its clients. They waived participation and discovery into the
      Procedural Background;                                           inquiry concerning the motions, Dkt. No. 546, and even if they had
Section IV – Hagens Berman’s Pre-                                      not, the Special Master would have excluded them, Dkt. No. 539 at
 Complaint Investigation Process;                                      1. Defendants were granted limited participation into a second round
    Section V – Relevant Legal                                         of hearings, but only into areas that were outside the scope of
      Standards and Analysis;                                          Hagens Berman’s good-faith basis for seeking withdrawal.
     Section VI – Conclusion;
   Exhibit A – Curriculum Vitae                                        Hagens Berman’s disclosure of the report to its former partner, Tyler
                                                                       Weaver, and co-counsel, Kay Reeves does not afford Defendants’
                                                                       access to its contents. Weaver was primary counsel for some of the
                                                                       plaintiffs for whom Hagens Berman sought withdrawal. Reeves’
                                                                       work was part of pre-complaint investigation, a subject that the
                                                                       Special Master identified as part of his inquiry at the outset of these
                                                                       proceedings. Dkt. No. 539 at 2. Both Weaver and Reeves had full
                                                                       access to the hearings, exhibits, and relevant documents. Dkt. No.
                                                                       661 at 2. No case law suggests that the disclosure of the report to
                                                                       Weaver and Reeves necessitates a broader disclosure to Defendants,
                                                                       who have no standing to participate in the motion-to-withdraw
                                                                       hearings.

                                                                       The same is true for Hagens Berman’s disclosure of its report to
                                                                       Diana Cabcabin and Carolyn Sampson,1 plaintiffs for whom the firm


               1
                 Ms. Sampson, who has since initiated a lawsuit against Hagens Berman in this Court, 2:20-cv-2232-PD, argues that Hagens Berman has
       effected subject-matter waiver of its work product by retaining an expert, providing him with the materials necessary to draft a report pursuant to
                                                                               1
                                     Case 2:11-cv-05782-PD Document 723 Filed 07/22/20 Page 2 of 4




                                                                      does not seek withdrawal, but who, nevertheless, have become
                                                                      involved in this matter. Pursuant to the “mare’s nest” of privilege
                                                                      rulings in this case, Dkt. No. 700 at 2, and the Special Master’s
                                                                      requirement that the firm have an expert report prepared and served
                                                                      on “the participants in these proceedings,” Dkt. No. 707 at 3,
                                                                      Hagens Berman provided Ms. Cabcabin and Ms. Sampson with
                                                                      copies of the expert report from which all plaintiff-specific
                                                                      information was redacted.

    Section V – Relevant Legal            Motion-to-Withdraw          Pages 6 through 10 of Section V discuss the governing law, as
 Standards and Analysis, page 8,           Plaintiffs Anderson,       applied to Plaintiffs’ counsel’s investigation of thalidomide claims –
   third paragraph, and page 10,          Bolton, Marshall, and       a subject that the Special Master expressly put at issue in the
second paragraph: three references              Navamuel              motion-to-withdraw hearings. These pages contain no plaintiff-
       to Plaintiff Mary Sells                                        specific information, apart from three references to Plaintiff Mary
                                         Plaintiffs Cabcabin and      Sells, which were meant to illustrate a general point.
                                                 Sampson
                                                                      Those references – “Mary Sells” and “Ms. Sells,” on page 8, and
                                                                      “Mary Sells” on page 10 – must be redacted as to all Plaintiffs
                                                                      except for Ms. Sells. The motion-to-withdraw hearing for this
                                                                      Plaintiff, like all such Plaintiffs, was held in camera. Neither the
                                                                      remaining motion-to-withdraw Plaintiffs, nor Ms. Cabcabin or Ms.
                                                                      Sampson, have been granted access to information concerning the
                                                                      reasons supporting withdrawal from Ms. Sells’s case.

    Section V – Relevant Legal           Motion-to-Withdraw           Pages 11 and 12 of Section V contain paragraphs discussing the
 Standards and Analysis, page 11:        Plaintiffs Anderson,         reason withdrawal is sought for each of the five Plaintiffs. The
first and second paragraphs, which      Marshall, Navamuel, and       paragraphs specific to Ms. Bolton appear on the top of page 11.
   are specific to the grounds for                Sells
   withdrawal in Plaintiff Terrie                                     These paragraphs must be redacted as to all Plaintiffs except for Ms.
            Bolton’s case                                             Bolton. The motion-to-withdraw hearing for this Plaintiff, like all


      the Special Master’s Order, and disseminating that report pursuant to the same Order and consistent with the various privilege rulings in this case.
      See Dkt. No. 716. Hagens Berman will address these arguments in a responsive brief per the applicable scheduling orders.
                                                                               2
                                        Case 2:11-cv-05782-PD Document 723 Filed 07/22/20 Page 3 of 4




                                          Plaintiffs Cabcabin and   such Plaintiffs, was held in camera. Neither the remaining motion-
                                                  Sampson           to-withdraw Plaintiffs, nor Ms. Cabcabin or Ms. Sampson, have
                                                                    been granted access to information concerning the reasons
                                                                    supporting withdrawal from Ms. Bolton’s case.

     Section V – Relevant Legal            Motion-to-Withdraw       Pages 11 and 12 of Section V contain paragraphs discussing the
  Standards and Analysis, page 11:          Plaintiffs Anderson,    reasons the firm is seeking withdrawal as counsel to each of the five
third paragraph, which is specific to      Bolton, Marshall, and    Plaintiffs. The paragraph specific to Ms. Sells appears on the
    the grounds for withdrawal in                Navamuel           bottom of page 11.
      Plaintiff Mary Sells’s case
                                          Plaintiffs Cabcabin and   This paragraph must be redacted as to all Plaintiffs except for Ms.
                                                  Sampson           Sells. The motion-to-withdraw hearing for this Plaintiff, like all such
                                                                    Plaintiffs, was held in camera. Neither the remaining motion-to-
                                                                    withdraw Plaintiffs, nor Ms. Cabcabin or Ms. Sampson, have been
                                                                    granted access to information concerning the reasons supporting
                                                                    withdrawal from Ms. Sells’s case.

     Section V – Relevant Legal            Motion-to-Withdraw       Pages 11 and 12 of Section V contain paragraphs discussing the
 Standards and Analysis, page 12:            Plaintiffs Bolton,     reasons the firm is seeking withdrawal as counsel to each of the five
first paragraph, which is specific to     Marshall, Navamuel, and   Plaintiffs. The paragraph specific to Mr. Anderson appears on the
   the grounds for withdrawal in                    Sells           top of page 12.
 Plaintiff Richard Anderson’s case
                                          Plaintiffs Cabcabin and   This paragraph must be redacted as to all Plaintiffs except for Mr.
                                                  Sampson           Anderson. The motion-to-withdraw hearing for this Plaintiff, like all
                                                                    such Plaintiffs, was held in camera. Neither the remaining motion-
                                                                    to-withdraw Plaintiffs, nor Ms. Cabcabin or Ms. Sampson, have
                                                                    been granted access to the reasons supporting withdrawal from Mr.
                                                                    Anderson’s case.

    Section V – Relevant Legal             Motion-to-Withdraw       Pages 11 and 12 of Section V contain paragraphs discussing the
 Standards and Analysis, page 12:           Plaintiffs Anderson,    reasons the firm is seeking withdrawal as counsel to each of the five
second paragraph, which is specific        Bolton, Marshall, and    Plaintiffs. The paragraph specific to Mr. Navamuel appears on the
                                                    Sells           middle of page 12.

                                                                           3
                                    Case 2:11-cv-05782-PD Document 723 Filed 07/22/20 Page 4 of 4




 to the grounds for withdrawal in
  Plaintiff Jose Navamuel’s case        Plaintiffs Cabcabin and   This paragraph must be redacted as to all Plaintiffs except for Mr.
                                                Sampson           Navamuel. The motion-to-withdraw hearing for this Plaintiff, like
                                                                  all such Plaintiffs, was held in camera. Neither the remaining
                                                                  motion-to-withdraw Plaintiffs, nor Ms. Cabcabin or Ms. Sampson,
                                                                  have been granted access to information concerning the reasons
                                                                  supporting withdrawal from Mr. Navamuel’s case.

     Section V – Relevant Legal          Motion-to-Withdraw       Pages 11 and 12 of Section V contain paragraphs discussing the
  Standards and Analysis, page 12:       Plaintiffs Anderson,     reasons the firm is seeking withdrawal as counsel to each of the five
third paragraph, which is specific to   Bolton, Navamuel, and     Plaintiffs. The paragraph specific to Mr. Marshall appears on the
    the grounds for withdrawal in                Sells            bottom of page 12.
    Plaintiff John Marshall’s case
                                        Plaintiffs Cabcabin and   This paragraph must be redacted as to all Plaintiffs except for Mr.
                                                Sampson           Marshall. The motion-to-withdraw hearing for this Plaintiff, like all
                                                                  such Plaintiffs, was held in camera. Neither the remaining motion-
                                                                  to-withdraw Plaintiffs, nor Ms. Cabcabin or Ms. Sampson, have
                                                                  been granted access to information concerning the reasons
                                                                  supporting withdrawal from Mr. Marshall’s case.




                                                                         4
